UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7249



RODNEY MORTON,

                                              Petitioner - Appellant,

          versus



HELEN F. FAHEY, Chairwoman, Virginia Pardon &
Parole Board; GENE JOHNSON, Director, Virginia
Department of Corrections,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-428-1)


Submitted:   December 16, 2004            Decided:   December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Morton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney Morton appeals the district court’s order denying

relief   under   28   U.S.C.   §   1915A(b)    (2000),   on   his   complaint

challenging matters concerning his parole file.           We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.          See Morton v. Fahey, No. CA-

04-428-1 (E.D. Va. July 12, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                    - 2 -